Citation Nr: 0614520	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
by way of a July 2000 rating decision.

2.  The evidence received since the July 2000 decision is new 
and raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for PTSD in December 1999.  
The claim was denied on the merits in July 2000.  Notice of 
the denial and appellate rights were provided that same 
month.  The veteran did not submit a notice of disagreement 
and the decision consequently became final.  See 38 C.F.R. 
§ 20.302, 20.1103 (2000).  As a result, service connection 
for PTSD may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the July 2000 denial 
included service medical records (SMRs) for the period from 
February 1968 to March 1970 and VA outpatient treatment 
reports dated from September 1999 to December 1999.  

The SMRs were negative for any reference to a psychological 
disorder.  VA treatment reports dated from September 1999 to 
December 1999 were relied upon by the RO in reaching its 
decision.  The treatment records indicate that the veteran 
was seen for PTSD during that time period.  The records do 
not specifically identify a stressor upon which the diagnosis 
of PTSD was based.

The veteran submitted a request for reconsideration of the 
denial of his claim in October 2001.  The veteran submitted a 
stressor statement at the time he filed his claim.  

The RO issued a rating decision in October 2002 at which time 
the RO reopened the veteran's claim, but denied the 
underlying claim for service connection.  

Other evidence received since the July 2000 decision consists 
of statements from the veteran, VA outpatient treatment 
reports dated from October 1996 to March 2005, the veteran's 
testimony from a Travel Board hearing held in September 2004, 
and the veteran's representative's argument presented in May 
2006.  

Because the evidence received since July 2000 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  There was an 
indication previously by the veteran's treating physicians at 
VA that the veteran was treated for PTSD but at that time the 
veteran did not provide any specific information about his 
claimed stressors.  Since the prior denial, the veteran has 
provided testimony and statements regarding his claimed 
stressors.  In December 2004, a VA psychologist performed 
psychological testing and provided a diagnosis of PTSD based 
on several in-service stressors.  Consequently, the Board 
concludes that this new information is so significant that it 
must be considered to fairly decide the claim.  This claim is 
reopened.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the appeal is granted.


REMAND

In view of the determination that the veteran's claim as to 
this issue is reopened, the Board finds that additional 
development is necessary before a decision on the merits of 
the claim can be reached.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The decision in Cohen 
also established that the adequacy of a stressor to warrant a 
diagnosis of PTSD is a medical determination, not a factual 
determination to be made by adjudicators.  See Cohen, 10 Vet. 
App. at 142.

When the veteran's claim was denied, the RO informed him that 
none of his claimed stressors was verifiable.  However, the 
Board notes that the veteran's representative, in argument 
presented in May 2006, reported an incident in August 1969 
whereby the veteran was transferred to the 90th Replacement 
(possibly regiment) when he arrived in Vietnam and that his 
unit was the target of rocket attacks.  The veteran related 
this event in statements and at his Travel Board hearing and 
he noted that this event occurred in Tae Ninh or Tai Nang.  
The veteran also testified that he had a friend in service 
who committed suicide.  He was unsure of the other soldier's 
name but he said that the other soldier was an E6.  A 
psychological evaluation performed at VA in December 2004 
noted that the other soldier's last name might have been 
Greer and that the event occurred in October or November 1969 
in Cu Chi.  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary VCAA-type notice 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran a letter 
in February 2004 and generally advised him of the 
evidence/information required to substantiate claims for 
entitlement to service connection.  However, the veteran has 
not been specifically informed of the type of information or 
evidence necessary to substantiate a claim of service 
connection for PTSD, which differs from the usual service 
connection claim, as well as which evidence VA would seek to 
provide and which information or evidence the appellant was 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Thus, the Board will remand the veteran's claim 
to ensure compliance with the enhanced duty-to-notify and 
duty-to-assist provisions of the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
Specifically, the veteran should be 
told to submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.

2.  The RO should attempt to verify 
the occurrence of the veteran's 
claimed in-service stressors.  All 
agencies that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  Any information 
regarding personal assault or 
indicators that such an assault 
occurred should be specifically 
identified.  38 C.F.R. § 3.304(f)(3) 
(2005).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


